Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore provides financial update (TSX: NTI; OTCBB: NTLNF) TORONTO, June 3 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, announced today that it has entered into an agreement to extend the maturity date of its Series K Notes held by Aegon Capital Management and that Northcore's Board of Directors have converted their secured subordinated notes into equity. The Company has signed an agreement with Aegon Capital Management, which extends under existing conditions, the term of Northcore Series K Convertible Notes held by them, from June 15, 2009 to December 30, 2009. The members of Northcore's Board of Directors, who co-invested in three prior convertible note offerings of the Company, have converted their investments into equity. "To support the delivery of our operating plans, we are working towards strengthening our product base, sales opportunities and balance sheet, with management voting with our collective pocket books," said Duncan Copeland, CEO of Northcore Technologies. << About Northcore Technologies Inc. >> Northcore Technologies provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.
